Title: From Thomas Jefferson to Tobias Lear, 7 May 1791
From: Jefferson, Thomas
To: Lear, Tobias



May 7. 1791.

Th: Jefferson presents his compliments to Mr. Lear: he has been calculating the march of the President at 200. miles a week and he makes it as follows.
May 20. he will be at Augusta
24. at Cambden
26. Charlotte
27. Salisbury
28. Salem
30. Guilford
31. Hillsboro’

June 1. Harrisbg.
2. Taylor’s ferry
7. Fredsbg
8. Mt. Vernon.
On this view he is of opinion that tomorrow’s letter, put into the Petersburg mail, may be tolerably certain of getting to Taylor’s ferry before the 2d. of June, as he believes there cannot be a fortnight without a private conveyance occurring from Petersburg to Taylor’s ferry. He intends so to direct his own letter of tomorrow.
